Citation Nr: 1444124	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Corning Hospital from April 27, 2011, through May 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the VA Medical Center (VAMC) located in Canandaigua, New York, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred beginning on April 27, 2011, at Corning Hospital.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the treatment records from Corning Hospital for the period from April 27, 2011, through May 3, 2011, are not in the medical file or the virtual file and must be obtained.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  In the decision denying the claim and in the statement of the case, the VAMC confined its analysis exclusively to the provisions of 38 U.S.C.A. § 1725.  Notably, reimbursement under 38 U.S.C.A. § 1725 is not allowed if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002(i) (2013).

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.120 (2013).

Failure to satisfy any one of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2013); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2013).

Here, the Veteran is in receipt of a total disability rating for individual unemployability (TDIU), which has been in effect from December 1, 1997.  Thus, the Board finds that the Veteran satisfies the initial criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 in that he has a total rating that is permanent in nature.  As the VAMC previously confined its analysis to the provisions of 38 U.S.C.A. § 1725, on remand, the VAMC should consider the provisions of 38 U.S.C.A. § 1728.

In connection with the provisions of 38 U.S.C.A. § 1728, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the April 27, 2001, through May 3, 2011, treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Corning Hospital for treatment from April 27, 2011, through May 3, 2011, and associate them with the medical file.

2.  After the aforementioned records have been obtained, forward the claims file to an appropriate physician to obtain a medical opinion.  

The physician should specifically opine as to whether the treatment at Corning Hospital from April 27, 2011, through May 3, 2011 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.  

Prior to the requested review, the claims file, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.  

3.  After ensuring that the development is complete, re-adjudicate the claim, specifically considering the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21).  If not fully granted, issue an SSOC to the appellant before returning the claim to the Board.  The SSOC must include a summary of the pertinent laws and regulations (including the text of 38 U.S.C.A. § 1728).  Afford the appellant the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



